Exhibit 10.9

 

ADEPTUS HEALTH INC.
2014 OMNIBUS INCENTIVE PLAN

 

1.                                      Purpose.  The purpose of the Adeptus
Health Inc. 2014 Omnibus Incentive Plan is to provide a means through which the
Company and its Affiliates may attract and retain key personnel and to provide a
means whereby directors, officers, employees, consultants and advisors (and
prospective directors, officers, employees, consultants and advisors) of the
Company and its Affiliates can acquire and maintain an equity interest in the
Company, or be paid incentive compensation, including incentive compensation
measured by reference to the value of Common Stock, thereby strengthening their
commitment to the welfare of the Company and its Affiliates and aligning their
interests with those of the Company’s stockholders.

 

2.                                      Definitions.  The following definitions
shall be applicable throughout the Plan.

 

(a)                                 “Absolute Share Limit” has the meaning given
such term in Section 5(b) of the Plan.

 

(b)                                 “Affiliate” means any Person that directly
or indirectly controls, is controlled by or is under common control with the
Company.  The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting or other securities, by contract or otherwise.

 

(c)                                  “Award” means, individually or
collectively, any Incentive Stock Option, Nonqualified Stock Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, Other Stock-Based
Award and Performance Compensation Award granted under the Plan.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                        “Cause” means, as to any Participant,
unless the applicable Award agreement states otherwise, (i) “Cause”, as defined
in any employment or consulting agreement between the Participant and the
Service Recipient in effect at the time of such Termination; or (ii) in the
absence of any such employment or consulting agreement (or the absence of any
definition of “Cause” contained therein), (A) the Participant’s gross negligence
or willful misconduct in the performance of Participant’s duties to the Service
Recipient; (B) the determination of the Board that the Participant has committed
a felony or other crime causing harm to the Company or its Affiliates or any act
constituting fraud with respect to the Company or its Affiliates; (C) breach by
the Participant of any terms or conditions of any agreement or obligation to the
Company or its Affiliates; (D) the Participant shall have refused to perform
directives of the Board or any officer to whom such Participant reports, or the
board of directors of any Affiliate (or any officer of such Affiliate) that are
consistent with the scope and nature of Participant’s duties and
responsibilities as an employee or service provider of the Company or its
Affiliates; or (E) the Participant shall have engaged in the unlawful use
(including being under the influence) or possession of illegal drugs.

 

(f)                                   “Change in Control” means:

 

--------------------------------------------------------------------------------


 

(i)                                     the acquisition (whether by purchase,
merger, consolidation, combination or other similar transaction) by any Person
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% (on a fully diluted basis) of either (A) the then
outstanding shares of Common Stock, taking into account as outstanding for this
purpose such Common Stock issuable upon the exercise of options or warrants, the
conversion of convertible stock or debt, and the exercise of any similar right
to acquire such Common Stock, treating, for the avoidance of doubt, all
then-outstanding LLC Units as shares of Common Stock assuming the full exchange
of then-outstanding LLC Units for shares of Common Stock in accordance with the
Exchange Provision or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors; provided, however, that for purposes of this Plan, the following
acquisitions shall not constitute a Change in Control: (I) any acquisition by
the Company or any Affiliate; (II) any acquisition by any employee benefit plan
sponsored or maintained by the Company or any Affiliate; or (III) in respect of
an Award held by a particular Participant, any acquisition by the Participant or
any group of Persons including the Participant (or any entity controlled by the
Participant or any group of Persons including the Participant);

 

(ii)                                  during any period of 24 months,
individuals who, at the beginning of such period, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
hereof, whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest, as such terms are used in
Rule 14a-12 of Regulation 14A promulgated under the Exchange Act, with respect
to directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director; or

 

(iii)                               the sale, transfer or other disposition of
all or substantially all of the assets of the Company to any Person that is not
an Affiliate of the Company.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended, and any successor thereto.  Reference in the Plan to any
section of the Code shall be deemed to include any regulations or other
interpretative guidance under such section, and any amendments or successor
provisions to such section, regulations or guidance.

 

(h)                                       “Committee” means the Compensation
Committee of the Board or any properly delegated subcommittee thereof or, if no
such Compensation Committee or subcommittee thereof exists, the Board.

 

(i)                                     “Common Stock” means the Class A common
stock, par value $0.01 per share, of the Company (and any stock or other
securities into which such Common Stock may be converted or into which it may be
exchanged).

 

2

--------------------------------------------------------------------------------


 

(j)                                    “Company” means Adeptus Health Inc., a
Delaware corporation, and any successor thereto.

 

(k)                                 “Date of Grant” means the date on which the
granting of an Award is authorized, or such other date as may be specified in
such authorization.

 

(l)                                     “Designated Foreign Subsidiaries” means
all Affiliates organized under the laws of any jurisdiction or country other
than the United States of America that may be designated by the Board or the
Committee from time to time.

 

(m)                                   “Detrimental Activity” means any of the
following: (i) unauthorized disclosure of any confidential or proprietary
information of the Company or its Affiliates; (ii) any activity that would be
grounds to terminate the Participant’s employment or service with the Service
Recipient for Cause; (iii) the breach of any noncompetition, nonsolicitation or
other agreement containing restrictive covenants, with the Company or its
Affiliates; or (iv) fraud or conduct contributing to any financial restatements
or irregularities, as determined by the Committee in its sole discretion.

 

(n)                                 “Disability” means, as to any Participant,
unless the applicable Award agreement states otherwise, (i) “Disability”, as
defined in any employment or consulting agreement between the Participant and
the Service Recipient in effect at the time of such Termination; or (ii) in the
absence of any such employment or consulting agreement (or the absence of any
definition of “Disability” contained therein), a condition entitling the
Participant to receive benefits under a long-term disability plan of the Company
or an Affiliate, or, in the absence of such a plan, the complete and permanent
inability by reason of illness or accident to perform the duties of the
occupation at which a Participant was employed or served when such disability
commenced.  Any determination of whether Disability exists shall be made by the
Company in its sole and absolute discretion.

 

(o)                                 “Effective Date” means June 23, 2014.

 

(p)                                       “Eligible Director” means a person who
is (i) with respect to actions intended to obtain an exemption from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 under the Exchange Act,
a “non-employee director” within the meaning of Rule 16b-3 under the Exchange
Act; and (ii) with respect to actions intended to obtain the exception for
performance-based compensation under Section 162(m) of the Code, an “outside
director” within the meaning of Section 162(m) of the Code.

 

(q)                                 “Eligible Person” means any (i) individual
employed by the Company or an Affiliate; provided, however, that no such
employee covered by a collective bargaining agreement shall be an Eligible
Person unless and to the extent that such eligibility is set forth in such
collective bargaining agreement or in an agreement or instrument relating
thereto; (ii) director or officer of the Company or an Affiliate;
(iii) consultant or advisor to the Company or an Affiliate who may be offered
securities registrable pursuant to a registration statement on Form S-8 under
the Securities Act; or (iv) any prospective employees, directors, officers,
consultants or advisors who have accepted offers of employment or consultancy
from the Company or one of its Affiliates (and would satisfy the provisions of
clauses (i) through (iii)

 

3

--------------------------------------------------------------------------------


 

above once he or she begins employment with or providing services to the Company
or one of its Affiliates), who, in the case of each of clauses (i) through
(iv) above has entered into an Award agreement or who has received written
notification from the Committee or its designee that they have been selected to
participate in the Plan.  Solely for purposes of this Section 2(q), “Affiliate”
shall be limited to: (1) a Subsidiary; (2) any parent corporation of the Company
within the meaning of Section 424(e) of the Code (“Parent”); (3) any
corporation, trade or business of which 50% or more of the combined voting power
of such entity’s outstanding securities is directly or indirectly controlled by
the Company or any Subsidiary or Parent; or (4) any corporation, trade or
business which, directly or indirectly, controls 50% or more of the combined
voting power of the outstanding securities of the Company.

 

(r)                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and any successor thereto.  Reference in the
Plan to any section of (or rule promulgated under) the Exchange Act shall be
deemed to include any rules, regulations or other interpretative guidance under
such section or rule, and any amendments or successor provisions to such
section, rules, regulations or guidance.

 

(s)                                         “Exchange Provision” means
Section 3.6 of the LLC Agreement.

 

(t)                                    “Exercise Price” has the meaning given
such term in Section 7(b) of the Plan.

 

(u)                                 “Fair Market Value” means, on a given date,
if (i) the Common Stock is listed on a national securities exchange, the closing
sales price of the Common Stock reported on the primary exchange on which the
Common Stock is listed and traded on such date, or, if there are no such sales
on that date, then on the last preceding date on which such sales were reported;
(ii) the Common Stock is not listed on any national securities exchange but is
quoted in an inter-dealer quotation system on a last sale basis, the average
between the closing bid price and ask price reported on such date, or, if there
is no such sale on that date, then on the last preceding date on which a sale
was reported; or (iii) the Common Stock is not listed on a national securities
exchange or quoted in an inter-dealer quotation system on a last sale basis, the
amount determined by the Committee in good faith to be the fair market value of
the Common Stock; provided, however, as to any Awards granted on or with a Date
of Grant of the date of the pricing of the Company’s initial public offering,
“Fair Market Value” shall be equal to the per share price the Common Stock is
offered to the public in connection with such initial public offering.

 

(v)                                 “Immediate Family Members” has the meaning
given such term in Section 14(b) of the Plan.

 

(w)                               “Incentive Stock Option” means an Option which
is designated by the Committee as an incentive stock option as described in
Section 422 of the Code and otherwise meets the requirements set forth in the
Plan.

 

(x)                                 “Indemnifiable Person” has the meaning given
such term in Section 4(e) of the Plan.

 

(y)                                 “LLC Agreement” means the Amended and
Restated Limited Liability Company Agreement of Adeptus Health, LLC.

 

4

--------------------------------------------------------------------------------


 

(z)                                  “LLC Units” means the Units (as defined in
the LLC Agreement) of Adeptus Health LLC.

 

(aa)                          “Negative Discretion” means the discretion
authorized by the Plan to be applied by the Committee to eliminate or reduce the
size of a Performance Compensation Award consistent with Section 162(m) of the
Code.

 

(bb)                          “Nonqualified Stock Option” means an Option which
is not designated by the Committee as an Incentive Stock Option.

 

(cc)                            “Non-Employee Director” means a member of the
Board who is not an employee of the Company or any Affiliate; provided that for
solely for purposes of this definition, an individual shall not fail to
constitute a Non-Employee Director solely due to the fact that such individual
is employed by a direct or indirect shareholder of the Company, provided that
such individual is not employed by the Company or any of its Subsidiaries.

 

(dd)                          “NYSE” means the New York Stock Exchange.

 

(ee)                            “Option” means an Award granted under Section 7
of the Plan.

 

(ff)                              “Option Period” has the meaning given such
term in Section 7(c) of the Plan.

 

(gg)                            “Other Stock-Based Award” means an Award granted
under Section 10 of the Plan.

 

(hh)                          “Participant” means an Eligible Person who has
been selected by the Committee to participate in the Plan and to receive an
Award pursuant to the Plan.

 

(ii)                                  “Performance Compensation Award” means any
Award designated by the Committee as a Performance Compensation Award pursuant
to Section 11 of the Plan.

 

(jj)                                “Performance Criteria” means the criterion
or criteria that the Committee shall select for purposes of establishing the
Performance Goals for a Performance Period with respect to any Performance
Compensation Award under the Plan.

 

(kk)                          “Performance Formula” means, for a Performance
Period, the one or more objective formulae applied against the relevant
Performance Goal to determine, with regard to the Performance Compensation Award
of a particular Participant, whether all, some portion but less than all, or
none of the Performance Compensation Award has been earned for the Performance
Period.

 

(ll)                                  “Performance Goals” means, for a
Performance Period, the one or more goals established by the Committee for the
Performance Period based upon the Performance Criteria.

 

(mm)                  “Performance Period” means the one or more periods of time
of not less than 12 months, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance
Compensation Award.

 

5

--------------------------------------------------------------------------------


 

(nn)                          “Permitted Transferee” has the meaning set forth
in Section 14(b) of the Plan.

 

(oo)                          “Person” means any individual, entity or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision).

 

(pp)                          “Plan” means this Adeptus Health Inc. 2014 Omnibus
Incentive Plan, as it may be amended from time to time.

 

(qq)                          “Restricted Period” means the period of time
determined by the Committee during which an Award is subject to restrictions or,
as applicable, the period of time within which performance is measured for
purposes of determining whether an Award has been earned.

 

(rr)                                “Restricted Stock” means Common Stock,
subject to certain specified restrictions (which may include, without
limitation, a requirement that the Participant remain continuously employed or
provide continuous services for a specified period of time), granted under
Section 9 of the Plan.

 

(ss)                              “Restricted Stock Unit” means an unfunded and
unsecured promise to deliver shares of Common Stock, cash, other securities or
other property, subject to certain restrictions (which may include, without
limitation, a requirement that the Participant remain continuously employed or
provide continuous services for a specified period of time), granted under
Section 9 of the Plan.

 

(tt)                                “SAR Period” has the meaning given such term
in Section 8(c) of the Plan.

 

(uu)                          “Securities Act” means the Securities Act of 1933,
as amended, and any successor thereto.  Reference in the Plan to any section of
(or rule promulgated under) the Securities Act shall be deemed to include any
rules, regulations or other interpretative guidance under such section or rule,
and any amendments or successor provisions to such section, rules, regulations
or guidance.

 

(vv)                                “Service Recipient” means, with respect to a
Participant holding a given Award, either the Company or an Affiliate of the
Company by which the original recipient of such Award is, or following a
Termination was most recently, principally employed or to which such original
recipient provides, or following a Termination was most recently providing,
services, as applicable.

 

(ww)                      “Stock Appreciation Right” or “SAR” means an Award
granted under Section 8 of the Plan.

 

(xx)                          “Strike Price” has the meaning given such term in
Section 8(b) of the Plan.

 

(yy)                          “Subsidiary” means, with respect to any specified
Person:

 

(i)                                     any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
such entity’s voting securities (without regard to the occurrence of any
contingency and after giving effect to any voting agreement or

 

6

--------------------------------------------------------------------------------


 

stockholders’ agreement that effectively transfers voting power) is at the time
owned or controlled, directly or indirectly, by that Person or one or more of
the other Subsidiaries of that Person (or a combination thereof); and

 

(ii)                                  any partnership (or any comparable foreign
entity) (A) the sole general partner (or functional equivalent thereof) or the
managing general partner of which is such Person or Subsidiary of such Person or
(B) the only general partners (or functional equivalents thereof) of which are
that Person or one or more Subsidiaries of that Person (or any combination
thereof).

 

(zz)                            “Substitute Award” has the meaning given such
term in Section 5(e) of the Plan.

 

(aaa)                   “Sub-Plans” means, any sub-plan to this Plan that has
been adopted by the Board or the Committee for the purpose of permitting the
offering of Awards to employees of certain Designated Foreign Subsidiaries or
otherwise outside the United States of America, with each such sub-plan designed
to comply with local laws applicable to offerings in such foreign
jurisdictions.  Although any Sub-Plan may be designated a separate and
independent plan from the Plan in order to comply with applicable local laws,
the Absolute Share Limit shall apply in the aggregate to the Plan and any
Sub-Plan adopted hereunder.

 

(bbb)                         “Termination” means the termination of a
Participant’s employment or service, as applicable, with the Service Recipient.

 

3.                                      Effective Date; Duration.  The Plan
shall be effective as of the Effective Date.  The expiration date of the Plan,
on and after which date no Awards may be granted hereunder, shall be the tenth
anniversary of the Effective Date; provided, however, that such expiration shall
not affect Awards then outstanding, and the terms and conditions of the Plan
shall continue to apply to such Awards.

 

4.                                      Administration.

 

(a)                                 The Committee shall administer the Plan.  To
the extent required to comply with the provisions of Rule 16b-3 promulgated
under the Exchange Act (if the Board is not acting as the Committee under the
Plan) or necessary to obtain the exception for performance-based compensation
under Section 162(m) of the Code, as applicable, it is intended that each member
of the Committee shall, at the time he or she takes any action with respect to
an Award under the Plan that is intended to qualify for the exemptions provided
by Rule 16b-3 or to qualify as performance-based compensation under
Section 162(m) of the Code, as applicable, be an Eligible Director.  However,
the fact that a Committee member shall fail to qualify as an Eligible Director
shall not invalidate any action by the Committee that is otherwise valid under
the Plan.

 

(b)                                 Subject to the provisions of the Plan and
applicable law, the Committee shall have the sole and plenary authority, in
addition to other express powers and authorizations conferred on the Committee
by the Plan, to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of shares of
Common Stock to be covered by, or with respect to which payments, rights, or
other matters are to be calculated in connection with, Awards; (iv) determine
the terms and conditions of any Award; (v) determine

 

7

--------------------------------------------------------------------------------


 

whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, shares of Common Stock, other securities, other Awards or
other property, or canceled, forfeited, or suspended and the method or methods
by which Awards may be settled, exercised, canceled, forfeited, or suspended;
(vi) determine whether, to what extent, and under what circumstances the
delivery of cash, shares of Common Stock, other securities, other Awards or
other property and other amounts payable with respect to an Award shall be
deferred either automatically or at the election of the Participant or of the
Committee; (vii) interpret, administer, reconcile any inconsistency in, correct
any defect in and/or supply any omission in the Plan and any instrument or
agreement relating to, or Award granted under, the Plan; (viii) establish,
amend, suspend, or waive any rules and regulations and appoint such agents as
the Committee shall deem appropriate for the proper administration of the Plan;
(ix) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan; and (x) adopt
Sub-Plans.

 

(c)                                  Except to the extent prohibited by
applicable law or the applicable rules and regulations of any securities
exchange or inter-dealer quotation system on which the securities of the Company
are listed or traded, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it.  Any such allocation or delegation may be revoked by the
Committee at any time.  Without limiting the generality of the foregoing, the
Committee may delegate to one or more officers of the Company or any Subsidiary
the authority to act on behalf of the Committee with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Committee herein, and which may be so delegated as a matter of
law, except for grants of Awards to Non-Employee Directors.  Notwithstanding the
foregoing in this Section 4(c), it is intended that any action under the Plan
intended to qualify for the exemptions provided by Rule 16b-3 under the Exchange
Act, and/or the exceptions under Section 162(m) of the Code related to persons
who are subject to Section 16 of the Exchange Act and/or who are, or who are
reasonably expected to be, “covered employees” for purposes of Section 162(m) of
the Code, will be taken only by the Board or by a committee or subcommittee of
two or more Eligible Directors.  However, the fact that any member of such
committee or subcommittee shall fail to qualify as an Eligible Director shall
not invalidate any action that is otherwise valid under the Plan.

 

(d)                                 Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award or any documents evidencing
Awards granted pursuant to the Plan shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon all persons or entities, including, without limitation, the Company, any of
its Affiliates, any Participant, any holder or beneficiary of any Award, and any
stockholder of the Company.

 

(e)                                  No member of the Board, the Committee or
any employee or agent of the Company or any Subsidiary (each such person, an
“Indemnifiable Person”) shall be liable for any action taken or omitted to be
taken or any determination made with respect to the Plan or any Award hereunder
(unless constituting fraud or a willful criminal act or omission).  Each
Indemnifiable Person shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense (including attorneys’
fees) that may be imposed upon or incurred by such Indemnifiable Person in
connection with or resulting from any action, suit or

 

8

--------------------------------------------------------------------------------


 

proceeding to which such Indemnifiable Person may be a party or in which such
Indemnifiable Person may be involved by reason of any action taken or omitted to
be taken or determination made under the Plan or any Award agreement and against
and from any and all amounts paid by such Indemnifiable Person with the
Company’s approval, in settlement thereof, or paid by such Indemnifiable Person
in satisfaction of any judgment in any such action, suit or proceeding against
such Indemnifiable Person, and the Company shall advance to such Indemnifiable
Person any such expenses promptly upon written request (which request shall
include an undertaking by the Indemnifiable Person to repay the amount of such
advance if it shall ultimately be determined as provided below that the
Indemnifiable Person is not entitled to be indemnified); provided that the
Company shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding and once the Company gives notice of its intent to
assume the defense, the Company shall have sole control over such defense with
counsel of the Company’s choice.  The foregoing right of indemnification shall
not be available to an Indemnifiable Person to the extent that a final judgment
or other final adjudication (in either case not subject to further appeal)
binding upon such Indemnifiable Person determines that the acts or omissions or
determinations of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud or willful criminal act or
omission or that such right of indemnification is otherwise prohibited by law or
by the Company’s Certificate of Incorporation or Bylaws.  The foregoing right of
indemnification shall not be exclusive of or otherwise supersede any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under the Company’s or any Subsidiary’s organizational documents, as a matter of
law, individual indemnification agreement or contract or otherwise, or any other
power that the Company may have to indemnify such Indemnifiable Persons or hold
them harmless.

 

(f)                                   Notwithstanding anything to the contrary
contained in the Plan, the Board may, in its sole discretion, at any time and
from time to time, grant Awards and administer the Plan with respect to such
Awards.  Any such actions by the Board shall be subject to the applicable
rules of the NYSE or any other securities exchange or inter-dealer quotation
system on which the Common Stock is listed or quoted.  In any such case, the
Board shall have all the authority granted to the Committee under the Plan.

 

5.                                      Grant of Awards; Shares Subject to the
Plan; Limitations.

 

(a)                                 The Committee may, from time to time, grant
Awards to one or more Eligible Persons.

 

(b)                                 Awards granted under the Plan shall be
subject to the following limitations: (i) subject to Section 12 of the Plan, no
more than 1,033,500 shares of Common Stock (the “Absolute Share Limit”) shall be
available for Awards under the Plan; (ii) subject to Section 12 of the Plan,
grants of Options or SARs under the Plan in respect of no more than 70,200
shares of Common Stock may be made to any individual Participant during any
single fiscal year of the Company (for this purpose, if a SAR is granted in
tandem with an Option (such that the SAR expires with respect to the number of
shares of Common Stock for which the Option is exercised), only the shares
underlying the Option shall count against this limitation); (iii) subject to
Section 12 of the Plan, no more than the number of shares of Common Stock equal
to the Absolute Share Limit may be issued in the aggregate pursuant to the
exercise of Incentive

 

9

--------------------------------------------------------------------------------


 

Stock Options granted under the Plan; (iv) subject to Section 12 of the Plan, no
more than 100,000 shares of Common Stock may be issued in respect of Performance
Compensation Awards denominated in shares of Common Stock granted pursuant to
Section 11 of the Plan to any individual Participant for a single fiscal year
during a Performance Period (or with respect to each single fiscal year in the
event a Performance Period extends beyond a single fiscal year), or in the event
such share denominated Performance Compensation Award is paid in cash, other
securities, other Awards or other property, no more than the Fair Market Value
of such shares of Common Stock on the last day of the Performance Period to
which such Award relates; (v) the maximum number of shares of Common Stock
subject to Awards granted during a single fiscal year to any Non-Employee
Director, taken together with any cash fees paid to such Non-Employee Director
during the fiscal year, shall not exceed $150,000 in total value (calculating
the value of any such Awards based on the grant date fair value of such Awards
for financial reporting purposes); and (vi) the maximum amount that can be paid
to any individual Participant for a single fiscal year during a Performance
Period (or with respect to each single fiscal year in the event a Performance
Period extends beyond a single fiscal year) pursuant to a Performance
Compensation Award denominated in cash (described in Section 11(a) of the Plan)
shall be $3,000,000.

 

(c)                                  Other than with respect to Substitute
Awards, to the extent that an Award expires or is canceled, forfeited,
terminated, settled in cash, or otherwise is settled without delivery to the
Participant of the full number of shares of Common Stock to which the Award
related, the undelivered shares will again be available for grant.  Shares of
Common Stock withheld in payment of the exercise price or taxes relating to an
Award and shares equal to the number of shares surrendered in payment of any
Exercise Price or Strike Price, or taxes relating to an Award, shall be deemed
to constitute shares not issued to the Participant and shall be deemed to again
be available for Awards under the Plan; provided, however, that such shares
shall not become available for issuance hereunder if either: (i) the applicable
shares are withheld or surrendered following the termination of the Plan; or
(ii) at the time the applicable shares are withheld or surrendered, it would
constitute a material revision of the Plan subject to stockholder approval under
any then-applicable rules of the national securities exchange on which the
Common Stock is listed.

 

(d)                                 Shares of Common Stock issued by the Company
in settlement of Awards may be authorized and unissued shares, shares held in
the treasury of the Company, shares purchased on the open market or by private
purchase or a combination of the foregoing.

 

(e)                                  Awards may, in the sole discretion of the
Committee, be granted under the Plan in assumption of, or in substitution for,
outstanding awards previously granted by an entity directly or indirectly
acquired by the Company or with which the Company combines (“Substitute
Awards”).  Substitute Awards shall not be counted against the Absolute Share
Limit; provided, that Substitute Awards issued in connection with the assumption
of, or in substitution for, outstanding options intended to qualify as
“incentive stock options” within the meaning of Section 422 of the Code shall be
counted against the aggregate number of shares of Common Stock available for
Awards of Incentive Stock Options under the Plan.  Subject to applicable stock
exchange requirements, available shares under a stockholder approved plan of an
entity directly or indirectly acquired by the Company or with which the Company
combines (as appropriately adjusted to reflect the acquisition or combination
transaction) may be used for

 

10

--------------------------------------------------------------------------------


 

Awards under the Plan and shall not reduce the number of shares of Common Stock
available for issuance under the Plan.

 

6.                                      Eligibility.  Participation in the Plan
shall be limited to Eligible Persons.

 

7.                                      Options.

 

(a)                                 General.  Each Option granted under the Plan
shall be evidenced by an Award agreement, in written or electronic form, which
agreement need not be the same for each Participant.  Each Option so granted
shall be subject to the conditions set forth in this Section 7, and to such
other conditions not inconsistent with the Plan as may be reflected in the
applicable Award agreement.  All Options granted under the Plan shall be
Nonqualified Stock Options unless the applicable Award agreement expressly
states that the Option is intended to be an Incentive Stock Option.  Incentive
Stock Options shall be granted only to Eligible Persons who are employees of the
Company and its Affiliates, and no Incentive Stock Option shall be granted to
any Eligible Person who is ineligible to receive an Incentive Stock Option under
the Code.  No Option shall be treated as an Incentive Stock Option unless the
Plan has been approved by the stockholders of the Company in a manner intended
to comply with the stockholder approval requirements of Section 422(b)(1) of the
Code, provided that any Option intended to be an Incentive Stock Option shall
not fail to be effective solely on account of a failure to obtain such approval,
but rather such Option shall be treated as a Nonqualified Stock Option unless
and until such approval is obtained.  In the case of an Incentive Stock Option,
the terms and conditions of such grant shall be subject to and comply with such
rules as may be prescribed by Section 422 of the Code.  If for any reason an
Option intended to be an Incentive Stock Option (or any portion thereof) shall
not qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option or portion thereof shall be regarded as a
Nonqualified Stock Option appropriately granted under the Plan.

 

(b)                                 Exercise Price.  Except as otherwise
provided by the Committee in the case of Substitute Awards, the exercise price
(“Exercise Price”) per share of Common Stock for each Option shall not be less
than 100% of the Fair Market Value of such share (determined as of the Date of
Grant); provided, however, that in the case of an Incentive Stock Option granted
to an employee who, at the time of the grant of such Option, owns stock
representing more than 10% of the voting power of all classes of stock of the
Company or any Affiliate, the Exercise Price per share shall be no less than
110% of the Fair Market Value per share on the Date of Grant.

 

(c)                                  Vesting and Expiration; Termination.

 

(i)                                     Options shall vest and become
exercisable in such manner and on such date or dates or upon such events as
determined by the Committee; provided, however, that notwithstanding any such
vesting dates or events, the Committee may in its sole discretion accelerate the
vesting of any Options at any time and for any reason. Options shall expire upon
a date determined by the Committee, not to exceed 10 years (the “Option
Period”); provided, that if the Option Period (other than in the case of an
Incentive Stock Option) would expire at a time when trading in the shares of
Common Stock is prohibited by the Company’s insider trading policy (or
Company-imposed “blackout period”), then the Option Period shall be
automatically extended until the 30th

 

11

--------------------------------------------------------------------------------


 

day following the expiration of such prohibition.  Notwithstanding the
foregoing, in no event shall the Option Period exceed five years from the Date
of Grant in the case of an Incentive Stock Option granted to a Participant who
on the Date of Grant owns stock representing more than 10% of the voting power
of all classes of stock of the Company or any Affiliate.

 

(ii)                                  Unless otherwise provided by the
Committee, whether in an Award agreement or otherwise, in the event of: (A) a
Participant’s Termination by the Service Recipient for Cause, all outstanding
Options granted to such Participant shall immediately terminate and expire;
(B) a Participant’s Termination due to death or Disability, each outstanding
unvested Option granted to such Participant shall immediately terminate and
expire, and each outstanding vested Option shall remain exercisable for one year
thereafter (but in no event beyond the expiration of the Option Period); and
(C) a Participant’s Termination for any other reason, each outstanding unvested
Option granted to such Participant shall immediately terminate and expire, and
each outstanding vested Option shall remain exercisable for 90 days thereafter
(but in no event beyond the expiration of the Option Period).

 

(d)                                 Method of Exercise and Form of Payment.  No
shares of Common Stock shall be issued pursuant to any exercise of an Option
until payment in full of the Exercise Price therefor is received by the Company
and the Participant has paid to the Company an amount equal to any Federal,
state, local and non-U.S. income, employment and any other applicable taxes
required to be withheld.  Options which have become exercisable may be exercised
by delivery of written or electronic notice of exercise to the Company (or
telephonic instructions to the extent provided by the Committee) in accordance
with the terms of the Option accompanied by payment of the Exercise Price.  The
Exercise Price shall be payable: (i) in cash, check, cash equivalent and/or
shares of Common Stock valued at the Fair Market Value at the time the Option is
exercised (including, pursuant to procedures approved by the Committee, by means
of attestation of ownership of a sufficient number of shares of Common Stock in
lieu of actual issuance of such shares to the Company); provided, that such
shares of Common Stock are not subject to any pledge or other security interest;
or (ii) by such other method as the Committee may permit in its sole discretion,
including, without limitation (A) in other property having a fair market value
on the date of exercise equal to the Exercise Price; (B) if there is a public
market for the shares of Common Stock at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered
(including telephonically to the extent permitted by the Committee) a copy of
irrevocable instructions to a stockbroker to sell the shares of Common Stock
otherwise issuable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the Exercise Price or (C) a “net exercise”
procedure effected by withholding the minimum number of shares of Common Stock
otherwise issuable in respect of an Option that are needed to pay the Exercise
Price and all applicable required withholding and any other applicable taxes. 
Any fractional shares of Common Stock shall be settled in cash.

 

(e)                                  Notification upon Disqualifying Disposition
of an Incentive Stock Option.  Each Participant awarded an Incentive Stock
Option under the Plan shall notify the Company in writing immediately after the
date he or she makes a disqualifying disposition of any Common Stock acquired
pursuant to the exercise of such Incentive Stock Option.  A disqualifying

 

12

--------------------------------------------------------------------------------


 

disposition is any disposition (including, without limitation, any sale) of such
Common Stock before the later of (A) two years after the Date of Grant of the
Incentive Stock Option or (B) one year after the date of exercise of the
Incentive Stock Option.  The Company may, if determined by the Committee and in
accordance with procedures established by the Committee, retain possession, as
agent for the applicable Participant, of any Common Stock acquired pursuant to
the exercise of an Incentive Stock Option until the end of the period described
in the preceding sentence, subject to complying with any instructions from such
Participant as to the sale of such Common Stock.

 

(f)                                   Compliance With Laws, etc. 
Notwithstanding the foregoing, in no event shall a Participant be permitted to
exercise an Option in a manner which the Committee determines would violate the
Sarbanes-Oxley Act of 2002, as amended from time to time, or any other
applicable law or the applicable rules and regulations of the Securities and
Exchange Commission or the applicable rules and regulations of any securities
exchange or inter-dealer quotation system on which the securities of the Company
are listed or traded.

 

8.                                      Stock Appreciation Rights.

 

(a)                                 General.  Each SAR granted under the Plan
shall be evidenced by an Award agreement.  Each SAR so granted shall be subject
to the conditions set forth in this Section 8, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement.  Any Option granted under the Plan may include tandem SARs.  The
Committee also may award SARs to Eligible Persons independent of any Option.

 

(b)                                 Strike Price.  Except as otherwise provided
by the Committee in the case of Substitute Awards, the strike price (“Strike
Price”) per share of Common Stock for each SAR shall not be less than 100% of
the Fair Market Value of such share (determined as of the Date of Grant). 
Notwithstanding the foregoing, a SAR granted in tandem with (or in substitution
for) an Option previously granted shall have a Strike Price equal to the
Exercise Price of the corresponding Option.

 

(c)                                  Vesting and Expiration; Termination.

 

(i)                                     A SAR granted in connection with an
Option shall become exercisable and shall expire according to the same vesting
schedule and expiration provisions as the corresponding Option.  A SAR granted
independent of an Option shall vest and become exercisable in such manner and on
such date or dates or upon such events as determined by the Committee; provided,
however, that notwithstanding any such vesting dates or events, the Committee
may in its sole discretion accelerate the vesting of any SAR at any time and for
any reason. SARs shall expire upon a date determined by the Committee, not to
exceed 10 years (the “SAR Period”); provided, that if the SAR Period would
expire at a time when trading in the shares of Common Stock is prohibited by the
Company’s insider trading policy (or Company-imposed “blackout period”), the SAR
Period shall be automatically extended until the 30th day following the
expiration of such prohibition.

 

(ii)                                  Unless otherwise provided by the
Committee, whether in an Award agreement or otherwise, in the event of: (A) a
Participant’s Termination by the Service

 

13

--------------------------------------------------------------------------------


 

Recipient for Cause, all outstanding SARs granted to such Participant shall
immediately terminate and expire; (B) a Participant’s Termination due to death
or Disability, each outstanding unvested SAR granted to such Participant shall
immediately terminate and expire, and each outstanding vested SAR shall remain
exercisable for one year thereafter (but in no event beyond the expiration of
the SAR Period); and (C) a Participant’s Termination for any other reason, each
outstanding unvested SAR granted to such Participant shall immediately terminate
and expire, and each outstanding vested SAR shall remain exercisable for 90 days
thereafter (but in no event beyond the expiration of the SAR Period).

 

(d)                                 Method of Exercise.  SARs which have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company in accordance with the terms of the Award, specifying
the number of SARs to be exercised and the date on which such SARs were awarded.

 

(e)                                  Payment.  Upon the exercise of a SAR, the
Company shall pay to the Participant an amount equal to the number of shares
subject to the SAR that are being exercised multiplied by the excess of the Fair
Market Value of one share of Common Stock on the exercise date over the Strike
Price, less an amount equal to any Federal, state, local and non-U.S. income,
employment and any other applicable taxes required to be withheld.  The Company
shall pay such amount in cash, in shares of Common Stock valued at Fair Market
Value, or any combination thereof, as determined by the Committee.  Any
fractional shares of Common Stock shall be settled in cash.

 

(f)                                   Substitution of SARs for Nonqualified
Stock Options.  The Committee shall have the authority in its sole discretion to
substitute, without the consent of the affected Participant or any holder or
beneficiary of SARs, SARs settled in shares of Common Stock (or settled in
shares or cash in the sole discretion of the Committee) for outstanding
Nonqualified Stock Options; provided that (i) the substitution shall not
otherwise result in a modification of the terms of any such Nonqualified Stock
Option; (ii) the number of shares of Common Stock underlying the substituted
SARs shall be the same as the number of shares of Common Stock underlying such
Nonqualified Stock Options; and (iii) the Strike Price of the substituted SARs
shall be equal to the Exercise Price of such Nonqualified Stock Options.

 

9.                                      Restricted Stock and Restricted Stock
Units.

 

(a)                                 General.  Each grant of Restricted Stock and
Restricted Stock Units shall be evidenced by an Award agreement.  Each
Restricted Stock and Restricted Stock Unit so granted shall be subject to the
conditions set forth in this Section 9, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement.

 

(b)                                 Stock Certificates and Book-Entry; Escrow or
Similar Arrangement.  Upon the grant of Restricted Stock, the Committee shall
cause a stock certificate registered in the name of the Participant to be issued
or shall cause share(s) of Common Stock to be registered in the name of the
Participant and held in book-entry form subject to the Company’s directions and,
if the Committee determines that the Restricted Stock shall be held by the
Company or in escrow rather than issued to the Participant pending the release
of the applicable restrictions, the

 

14

--------------------------------------------------------------------------------


 

Committee may require the Participant to additionally execute and deliver to the
Company (i) an escrow agreement satisfactory to the Committee, if applicable and
(ii) the appropriate stock power (endorsed in blank) with respect to the
Restricted Stock covered by such agreement.  If a Participant shall fail to
execute and deliver (in a manner permitted under Section 14(a) of the Plan or as
otherwise determined by the Committee) an agreement evidencing an Award of
Restricted Stock and, if applicable, an escrow agreement and blank stock power
within the amount of time specified by the Committee, the Award shall be null
and void.  Subject to the restrictions set forth in this Section 9 and the
applicable Award agreement, the Participant generally shall have the rights and
privileges of a stockholder as to such Restricted Stock, including, without
limitation, the right to vote such Restricted Stock; provided that if the
lapsing of restrictions with respect to any grant of Restricted Stock is
contingent on satisfaction of performance conditions (other than or in addition
to the passage of time), any dividends payable on such shares of Restricted
Stock shall be held by the Company and delivered (without interest) to the
Participant within 15 days following the date on which the restrictions on such
Restricted Stock lapse (and the right to any such accumulated dividends shall be
forfeited upon the forfeiture of the Restricted Stock to which such dividends
relate).  To the extent shares of Restricted Stock are forfeited, any stock
certificates issued to the Participant evidencing such shares shall be returned
to the Company, and all rights of the Participant to such shares and as a
stockholder with respect thereto shall terminate without further obligation on
the part of the Company.

 

(c)                                  Restricted Period; Termination.

 

(i)                                     The Restricted Period with respect to
Restricted Stock and Restricted Stock Units shall lapse in such manner and on
such date or dates or upon such events determined by the Committee; provided,
however, that notwithstanding any such dates or events, the Committee may in its
sole discretion accelerate the lapse of the Restricted Period at any time and
for any reason.

 

(ii)                                  Unless otherwise provided by the
Committee, whether in an Award agreement or otherwise, in the event of a
Participant’s Termination for any reason prior to the time that such
Participant’s Restricted Stock or Restricted Stock Units, as applicable, have
vested (i) all vesting with respect to such Participant’s Restricted Stock or
Restricted Stock Units shall cease and (ii) unvested shares of Restricted Stock
and unvested Restricted Stock Units, as applicable, shall be forfeited to the
Company by the Participant, for no consideration, as of the date of such
Termination.

 

(d)                                 Issuance of Restricted Stock and Settlement
of Restricted Stock Units.

 

(i)                                     Upon the expiration of the Restricted
Period with respect to any shares of Restricted Stock, the restrictions set
forth in the applicable Award agreement shall be of no further force or effect
with respect to such shares, except as set forth in the applicable Award
agreement.  If an escrow arrangement is used, upon such expiration, the Company
shall issue to the Participant, or his or her beneficiary, without charge, the
stock certificate (or, if applicable, a notice evidencing a book-entry notation)
evidencing the shares of Restricted Stock which have not then been forfeited and
with respect to which the Restricted Period has expired (rounded down to the
nearest full share).  Dividends, if

 

15

--------------------------------------------------------------------------------


 

any, that may have been withheld by the Committee and attributable to any
particular share of Restricted Stock shall be distributed to the Participant in
cash or, at the sole discretion of the Committee, in shares of Common Stock
having a Fair Market Value (on the date of distribution) equal to the amount of
such dividends, upon the release of restrictions on such share and, if such
share is forfeited, the Participant shall have no right to such dividends.

 

(ii)                                  Unless otherwise provided by the Committee
in an Award agreement or otherwise, upon the expiration of the Restricted Period
with respect to any outstanding Restricted Stock Units, the Company shall issue
to the Participant, or his or her beneficiary, without charge, one share of
Common Stock (or other securities or other property, as applicable) for each
such outstanding Restricted Stock Unit; provided, however, that the Committee
may, in its sole discretion, elect to (i) pay cash or part cash and part shares
of Common Stock in lieu of issuing only shares of Common Stock in respect of
such Restricted Stock Units; or (ii) defer the issuance of shares of Common
Stock (or cash or part shares of Common Stock and part cash, as the case may be)
beyond the expiration of the Restricted Period if such extension would not cause
adverse tax consequences under Section 409A of the Code.  If a cash payment is
made in lieu of issuing shares of Common Stock, the amount of such payment shall
be equal to the Fair Market Value of the Common Stock as of the date on which
the Restricted Period lapsed with respect to such Restricted Stock Units.  To
the extent provided in an Award agreement, the holder of outstanding Restricted
Stock Units shall be entitled to be credited with dividend equivalent payments
(upon the payment by the Company of dividends on shares of Common Stock) either
in cash or, at the sole discretion of the Committee, in shares of Common Stock
having a Fair Market Value equal to the amount of such dividends (and interest
may, at the sole discretion of the Committee, be credited on the amount of cash
dividend equivalents at a rate and subject to such terms as determined by the
Committee), which accumulated dividend equivalents (and interest thereon, if
applicable) shall be payable at the same time as the underlying Restricted Stock
Units are settled following the release of restrictions on such Restricted Stock
Units, and, if such Restricted Stock Units are forfeited, the Participant shall
have no right to such dividend equivalent payments.

 

(e)                                  Legends on Restricted Stock.  Each
certificate, if any, or book-entry representing Restricted Stock awarded under
the Plan, shall bear a legend or book-entry notation substantially in the form
of the following, in addition to any other information the Company deems
appropriate, until the lapse of all restrictions with respect to such shares of
Common Stock:

 

TRANSFER OF [THIS CERTIFICATE AND] THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE ADEPTUS HEALTH INC. 2014 OMNIBUS INCENTIVE PLAN AND
A RESTRICTED STOCK AWARD AGREEMENT BETWEEN ADEPTUS HEALTH INC. AND PARTICIPANT. 
A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL EXECUTIVE
OFFICES OF ADEPTUS HEALTH INC.

 

16

--------------------------------------------------------------------------------


 

10.                               Other Stock-Based Awards.  The Committee may
issue unrestricted Common Stock, rights to receive grants of Awards at a future
date, or other Awards denominated in Common Stock (including, without
limitation, performance shares or performance units), under the Plan to Eligible
Persons, alone or in tandem with other Awards, in such amounts as the Committee
shall from time to time in its sole discretion determine.  Each Other
Stock-Based Award granted under the Plan shall be evidenced by an Award
agreement.  Each Other Stock-Based Award so granted shall be subject to such
conditions not inconsistent with the Plan as may be reflected in the applicable
Award agreement.

 

11.                               Performance Compensation Awards.

 

(a)                                 General.  The Committee shall have the
authority, at or before the time of grant of any Award, to designate such Award
as a Performance Compensation Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.  The Committee shall also have
the authority to make an award of a cash bonus to any Participant and designate
such Award as a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code. 
Notwithstanding anything in the Plan to the contrary, if the Company determines
that a Participant who has been granted an Award designated as a Performance
Compensation Award is not (or is no longer) a “covered employee” (within the
meaning of Section 162(m) of the Code), the terms and conditions of such Award
may be modified without regard to any restrictions or limitations set forth in
this Section 11 (but subject otherwise to the provisions of Section 13 of the
Plan).

 

(b)                                 Discretion of Committee with Respect to
Performance Compensation Awards.  With regard to a particular Performance
Period, the Committee shall have sole discretion to select the length of such
Performance Period, the type(s) of Performance Compensation Awards to be issued,
the Performance Criteria that will be used to establish the Performance Goal(s),
the kind(s) and/or level(s) of the Performance Goal(s) that is (are) to apply
and the Performance Formula(e).  Within the first 90 days of a Performance
Period (or, within any other maximum period allowed under Section 162(m) of the
Code), the Committee shall, with regard to the Performance Compensation Awards
to be issued for such Performance Period, exercise its discretion with respect
to each of the matters enumerated in the immediately preceding sentence and
record the same in writing.

 

(c)                                  Performance Criteria.  The Performance
Criteria that will be used to establish the Performance Goal(s) may be based on
the attainment of specific levels of performance of the Company (and/or one or
more Affiliates, divisions or operational and/or business units, product lines,
brands, business segments, administrative departments, or any combination of the
foregoing) and shall be limited to the following, which may be determined in
accordance with generally accepted accounting principles (“GAAP”) or on a
non-GAAP basis: (i) net earnings, net income (before or after taxes) or
consolidated net income; (ii) basic or diluted earnings per share (before or
after taxes); (iii) net revenue or net revenue growth; (iv) gross revenue or
gross revenue growth, gross profit or gross profit growth; (v) net operating
profit (before or after taxes); (vi) return measures (including, but not limited
to, return on investment, assets, capital, employed capital, invested capital,
equity, or sales); (vii) cash flow measures (including, but not limited to,
operating cash flow, free cash flow, or cash flow return on capital), which may
but are not required to be measured on a per share basis; (viii) earnings before
or after interest,

 

17

--------------------------------------------------------------------------------


 

taxes, depreciation and/or amortization without or without adjustment for
specified items (including EBIT, EBITDA and adjusted EBITDA); (ix) gross or net
operating margins; (x) productivity ratios; (xi) share price (including, but not
limited to, growth measures and total stockholder return); (xii) expense targets
or cost reduction goals, general and administrative expense savings;
(xiii) operating efficiency; (xiv) objective measures of customer/client
satisfaction; (xv) working capital targets; (xvi) measures of economic value
added or other ‘value creation’ metrics; (xvii) enterprise value; (xviii) sales;
(xix) stockholder return; (xx) customer/client retention; (xxi) competitive
market metrics; (xxii) employee retention; (xxiii) objective measures of
personal targets, goals or completion of projects (including but not limited to
succession and hiring projects, completion of specific acquisitions,
dispositions, reorganizations or other corporate transactions or capital-raising
transactions, expansions of specific business operations and meeting divisional
or project budgets); (xxiv) comparisons of continuing operations to other
operations; (xxv) market share; (xxvi) cost of capital, debt leverage year-end
cash position or book value; (xxvii) strategic objectives; or (xxviii) any
combination of the foregoing.  Any one or more of the Performance Criteria may
be stated as a percentage of another Performance Criteria, or used on an
absolute or relative basis to measure the performance of the Company and/or one
or more Affiliates as a whole or any divisions or operational and/or business
units, product lines, brands, business segments, administrative departments of
the Company and/or one or more Affiliates or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Criteria may be
compared to the performance of a selected group of comparison companies, or a
published or special index that the Committee, in its sole discretion, deems
appropriate, or as compared to various stock market indices.  The Committee also
has the authority to provide for accelerated vesting of any Award based on the
achievement of Performance Goals pursuant to the Performance Criteria specified
in this paragraph.  To the extent required under Section 162(m) of the Code, the
Committee shall, within the first 90 days of a Performance Period (or, within
any other maximum period allowed under Section 162(m) of the Code), define in an
objective fashion the manner of calculating the Performance Criteria it selects
to use for such Performance Period.

 

(d)                                 Modification of Performance Goal(s).  In the
event that applicable tax and/or securities laws change to permit Committee
discretion to alter the governing Performance Criteria without obtaining
stockholder approval of such alterations, the Committee shall have sole
discretion to make such alterations without obtaining stockholder approval. 
Unless otherwise determined by the Committee at the time a Performance
Compensation Award is granted, the Committee shall, during the first 90 days of
a Performance Period (or, within any other maximum period allowed under
Section 162(m) of the Code), or at any time thereafter to the extent the
exercise of such authority at such time would not cause the Performance
Compensation Awards granted to any Participant for such Performance Period to
fail to qualify as “performance-based compensation” under Section 162(m) of the
Code, specify adjustments or modifications to be made to the calculation of a
Performance Goal for such Performance Period, based on and in order to
appropriately reflect the following events: (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs;
(v) extraordinary nonrecurring items as described in Accounting Standards
Codification Topic 225-20 (or any successor pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year; (vi)

 

18

--------------------------------------------------------------------------------


 

acquisitions or divestitures; (vii) any other specific, unusual or nonrecurring
events, or objectively determinable category thereof; (viii) foreign exchange
gains and losses; (ix) discontinued operations and nonrecurring charges; and
(x) a change in the Company’s fiscal year.

 

(e)                                  Payment of Performance Compensation Awards.

 

(i)                                     Condition to Receipt of Payment.  Unless
otherwise provided in the applicable Award agreement, a Participant must be
employed by the Company on the last day of a Performance Period to be eligible
for payment in respect of a Performance Compensation Award for such Performance
Period.

 

(ii)                                  Limitation.  Unless otherwise provided in
the applicable Award agreement, a Participant shall be eligible to receive
payment in respect of a Performance Compensation Award only to the extent that:
(A) the Performance Goals for such period are achieved; and (B) all or some of
the portion of such Participant’s Performance Compensation Award has been earned
for the Performance Period based on the application of the Performance Formula
to such achieved Performance Goals.

 

(iii)                               Certification.  Following the completion of
a Performance Period, the Committee shall review and certify in writing whether,
and to what extent, the Performance Goals for the Performance Period have been
achieved and, if so, calculate and certify in writing that amount of the
Performance Compensation Awards earned for the period based upon the Performance
Formula.  The Committee shall then determine the amount of each Participant’s
Performance Compensation Award actually payable for the Performance Period and,
in so doing, may apply Negative Discretion.

 

(iv)                              Use of Negative Discretion.  In determining
the actual amount of an individual Participant’s Performance Compensation Award
for a Performance Period, the Committee may reduce or eliminate the amount of
the Performance Compensation Award earned under the Performance Formula in the
Performance Period through the use of Negative Discretion.  Unless otherwise
provided in the applicable Award agreement, the Committee shall not have the
discretion to: (A) grant or provide payment in respect of Performance
Compensation Awards for a Performance Period if the Performance Goals for such
Performance Period have not been attained; or (B) increase a Performance
Compensation Award above the applicable limitations set forth in Section 5 of
the Plan.

 

(f)                                   Timing of Award Payments.  Unless
otherwise provided in the applicable Award agreement, Performance Compensation
Awards granted for a Performance Period shall be paid to Participants as soon as
administratively practicable following completion of the certifications required
by this Section 11.  Any Performance Compensation Award that has been deferred
shall not (between the date as of which the Award is deferred and the payment
date) increase (i) with respect to a Performance Compensation Award that is
payable in cash, by a measuring factor for each fiscal year greater than a
reasonable rate of interest set by the Committee or (ii) with respect to a
Performance Compensation Award that is payable in shares of Common Stock, by an
amount greater than the appreciation of a share of Common Stock from the date
such Award is deferred to the payment date.  Any Performance Compensation Award
that is deferred

 

19

--------------------------------------------------------------------------------


 

and is otherwise payable in shares of Common Stock shall be credited (during the
period between the date as of which the Award is deferred and the payment date)
with dividend equivalents (in a manner consistent with the methodology set forth
in the last sentence of Section 9(d)(ii) of the Plan).

 

12.                               Changes in Capital Structure and Similar
Events.  In the event of (a) any dividend (other than regular cash dividends) or
other distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, split-off, spin-off,
combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event (including, without limitation, a Change in
Control) that affects the shares of Common Stock or (b) unusual or nonrecurring
events (including, without limitation, a Change in Control) affecting the
Company, any Affiliate, or the financial statements of the Company or any
Affiliate, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange or inter-dealer
quotation system, accounting principles or law, such that in either case an
adjustment is determined by the Committee in its sole discretion to be necessary
or appropriate, then the Committee shall make any such adjustments in such
manner as it may deem equitable, including, without limitation, any or all of
the following:

 

(i)                                     adjusting any or all of (A) the Absolute
Share Limit, or any other limit applicable under the Plan with respect to the
number of Awards which may be granted hereunder; (B) the number of shares of
Common Stock or other securities of the Company (or number and kind of other
securities or other property) which may be issued in respect of Awards or with
respect to which Awards may be granted under the Plan (including, without
limitation, adjusting any or all of the limitations under Section 5 of the
Plan); and (C) the terms of any outstanding Award, including, without
limitation, (1) the number of shares of Common Stock or other securities of the
Company (or number and kind of other securities or other property) subject to
outstanding Awards or to which outstanding Awards relate; (2) the Exercise Price
or Strike Price with respect to any Award; or (3) any applicable performance
measures (including, without limitation, Performance Criteria and Performance
Goals);

 

(ii)                                  providing for a substitution or assumption
of Awards (or awards of an acquiring company), accelerating the exercisability
of, lapse of restrictions on, or termination of, Awards or providing for a
period of time (which shall not be required to be more than 10 days) for
Participants to exercise outstanding Awards prior to the occurrence of such
event (and any such Award not so exercised shall terminate upon the occurrence
of such event); and

 

(iii)                               cancelling any one or more outstanding
Awards and causing to be paid to the holders holding vested Awards (including
any Awards that would vest as a result of the occurrence of such event but for
such cancellation) the value of such Awards, if any, as determined by the
Committee (which if applicable may be based upon the price per share of Common
Stock received or to be received by other stockholders of the Company in such
event), including, without limitation, in the case of an outstanding Option or

 

20

--------------------------------------------------------------------------------


 

SAR, a cash payment in an amount equal to the excess, if any, of the Fair Market
Value (as of a date specified by the Committee) of the shares of Common Stock
subject to such Option or SAR over the aggregate Exercise Price or Strike Price
of such Option or SAR, respectively (it being understood that, in such event,
any Option or SAR having a per share Exercise Price or Strike Price equal to, or
in excess of, the Fair Market Value of a share of Common Stock subject thereto
may be canceled and terminated without any payment or consideration therefor);

 

provided, however, that in the case of any “equity restructuring” (within the
meaning of the Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor pronouncement thereto)), the Committee
shall make an equitable or proportionate adjustment to outstanding Awards to
reflect such equity restructuring.  Any adjustment in Incentive Stock Options
under this Section 12 (other than any cancellation of Incentive Stock Options)
shall be made only to the extent not constituting a “modification” within the
meaning of Section 424(h)(3) of the Code, and any adjustments under this
Section 12 shall be made in a manner which does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act.  Any such
adjustment shall be conclusive and binding for all purposes.  Payments to
holders pursuant to clause (iii) above shall be made in cash or, in the sole
discretion of the Committee, in the form of such other consideration necessary
for a Participant to receive property, cash, or securities (or combination
thereof) as such Participant would have been entitled to receive upon the
occurrence of the transaction if the Participant had been, immediately prior to
such transaction, the holder of the number of shares of Common Stock covered by
the Award at such time (less any applicable Exercise Price or Strike Price).  In
addition, prior to any payment or adjustment contemplated under this Section 12,
the Committee may require a Participant to (A) represent and warrant as to the
unencumbered title to his Awards; (B) bear such Participant’s pro rata share of
any post-closing indemnity obligations, and be subject to the same post-closing
purchase price adjustments, escrow terms, offset rights, holdback terms, and
similar conditions as the other holders of Stock and (C) deliver customary
transfer documentation as reasonably determined by the Committee.

 

13.                               Amendments and Termination.

 

(a)                                 Amendment and Termination of the Plan.  The
Board may amend, alter, suspend, discontinue, or terminate the Plan or any
portion thereof at any time; provided, that no such amendment, alteration,
suspension, discontinuation or termination shall be made without stockholder
approval if: (i) such approval is necessary to comply with any regulatory
requirement applicable to the Plan (including, without limitation, as necessary
to comply with any rules or regulations of any securities exchange or
inter-dealer quotation system on which the securities of the Company may be
listed or quoted) or for changes in GAAP to new accounting standards; (ii) it
would materially increase the number of securities which may be issued under the
Plan (except for increases pursuant to Section 5 or 12 of the Plan) or (iii) it
would materially modify the requirements for participation in the Plan;
provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary.  Notwithstanding the foregoing, no
amendment shall be made to the last proviso of Section 13(b) of the Plan without
stockholder approval.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Amendment of Award Agreements.  The
Committee may, to the extent consistent with the terms of any applicable Award
agreement, waive any conditions or rights under, amend any terms of, or alter,
suspend, discontinue, cancel or terminate, any Award theretofore granted or the
associated Award agreement, prospectively or retroactively (including after a
Participant’s Termination); provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially and adversely affect the rights of any Participant with respect to
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant; provided, further, that without stockholder
approval, except as otherwise permitted under Section 12 of the Plan, (i) no
amendment or modification may reduce the Exercise Price of any Option or the
Strike Price of any SAR; (ii) the Committee may not cancel any outstanding
Option or SAR and replace it with a new Option or SAR (with a lower Exercise
Price or Strike Price, as the case may be) or other Award or cash payment that
is greater than the intrinsic value (if any) of the cancelled Option or SAR and
(iii) the Committee may not take any other action which is considered a
“repricing” for purposes of the stockholder approval rules of any securities
exchange or inter-dealer quotation system on which the securities of the Company
are listed or quoted.

 

14.                               General.

 

(a)                                 Award Agreements.  Each Award under the Plan
shall be evidenced by an Award agreement, which shall be delivered to the
Participant and shall specify the terms and conditions of the Award and any
rules applicable thereto, including, without limitation, the effect on such
Award of the death, Disability or Termination of a Participant, or of such other
events as may be determined by the Committee.  For purposes of the Plan, an
Award agreement may be in any such form (written or electronic) as determined by
the Committee (including, without limitation, a Board or Committee resolution,
an employment agreement, a notice, a certificate or a letter) evidencing the
Award.  The Committee need not require an Award agreement to be signed by the
Participant or a duly authorized representative of the Company.

 

(b)                                 Nontransferability.  (i)  Each Award shall
be exercisable only by a Participant during the Participant’s lifetime, or, if
permissible under applicable law, by the Participant’s legal guardian or
representative.  No Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant (including, without
limitation, except as may be prohibited by applicable law, pursuant to a
domestic relations order) other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or an Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

 

(ii)                                  Notwithstanding the foregoing, the
Committee may, in its sole discretion, permit Awards (other than Incentive Stock
Options) to be transferred by a Participant, without consideration, subject to
such rules as the Committee may adopt consistent with any applicable Award
agreement to preserve the purposes of the Plan, to: (A) any person who is a
“family member” of the Participant, as such term is used in the instructions to
Form S-8 under the Securities Act or any successor form of registration
statement promulgated by the Securities and Exchange Commission (collectively,
the “Immediate Family Members”); (B) a trust solely for the benefit of the
Participant and his or her

 

22

--------------------------------------------------------------------------------


 

Immediate Family Members; (C) a partnership or limited liability company whose
only partners or stockholders are the Participant and his or her Immediate
Family Members; or (D) a beneficiary to whom donations are eligible to be
treated as “charitable contributions” for federal income tax purposes;

 

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

 

(iii)                               The terms of any Award transferred in
accordance with the immediately preceding sentence shall apply to the Permitted
Transferee and any reference in the Plan, or in any applicable Award agreement,
to a Participant shall be deemed to refer to the Permitted Transferee, except
that: (A) Permitted Transferees shall not be entitled to transfer any Award,
other than by will or the laws of descent and distribution; (B) Permitted
Transferees shall not be entitled to exercise any transferred Option unless
there shall be in effect a registration statement on an appropriate form
covering the shares of Common Stock to be acquired pursuant to the exercise of
such Option if the Committee determines, consistent with any applicable Award
agreement, that such a registration statement is necessary or appropriate;
(C) the Committee or the Company shall not be required to provide any notice to
a Permitted Transferee, whether or not such notice is or would otherwise have
been required to be given to the Participant under the Plan or otherwise; and
(D) the consequences of the Termination of the Participant under the terms of
the Plan and the applicable Award agreement shall continue to be applied with
respect to the Participant, including, without limitation, that an Option shall
be exercisable by the Permitted Transferee only to the extent, and for the
periods, specified in the Plan and the applicable Award agreement.

 

(c)                                  Dividends and Dividend Equivalents.  The
Committee in its sole discretion may provide a Participant as part of an Award
with dividends, dividend equivalents, or similar payments in respect of Awards,
payable in cash, shares of Common Stock, other securities, other Awards or other
property, on a current or deferred basis, on such terms and conditions as may be
determined by the Committee in its sole discretion, including, without
limitation, payment directly to the Participant, withholding of such amounts by
the Company subject to vesting of the Award or reinvestment in additional shares
of Common Stock, Restricted Stock or other Awards; provided, that no dividends,
dividend equivalents or other similar payments shall be payable in respect of
outstanding (i) Options or SARs; or (ii) unearned Performance Compensation
Awards or other unearned Awards subject to performance conditions (other than or
in addition to the passage of time) (although dividends, dividend equivalents or
other similar payments may be accumulated in respect of unearned Awards and paid
within 15 days after such Awards are earned and become payable or
distributable).

 

(d)                                 Tax Withholding.

 

(i)                                     A Participant shall be required to pay
to the Company or any Affiliate, and the Company or any Affiliate shall have the
right and is hereby authorized to withhold,

 

23

--------------------------------------------------------------------------------


 

from any cash, shares of Common Stock, other securities or other property
issuable or deliverable under any Award or from any compensation or other
amounts owing to a Participant, the amount (in cash, shares of Common Stock,
other securities or other property) of any required withholding or any other
applicable taxes in respect of an Award, its exercise, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Committee or the Company to satisfy all
obligations for the payment of such withholding or any other applicable taxes.

 

(ii)                                  Without limiting the generality of clause
(i) above, the Committee may, in its sole discretion, permit a Participant to
satisfy, in whole or in part, the foregoing withholding liability by (A) the
delivery of shares of Common Stock (which are not subject to any pledge or other
security interest) owned by the Participant having a Fair Market Value equal to
such withholding liability or (B) having the Company withhold from the number of
shares of Common Stock otherwise issuable or deliverable pursuant to the
exercise or settlement of the Award a number of shares with a Fair Market Value
equal to such withholding liability, provided that with respect to shares
withheld pursuant to clause (B), the number of such shares may not have a Fair
Market Value greater than the minimum required statutory withholding liability.

 

(e)                                  No Claim to Awards; No Rights to Continued
Employment; Waiver.  No employee of the Company or any Affiliate, or other
person, shall have any claim or right to be granted an Award under the Plan or,
having been selected for the grant of an Award, to be selected for a grant of
any other Award.  There is no obligation for uniformity of treatment of
Participants or holders or beneficiaries of Awards.  The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant and may be made
selectively among Participants, whether or not such Participants are similarly
situated.  Neither the Plan nor any action taken hereunder shall be construed as
giving any Participant any right to be retained in the employ or service of the
Company or any Affiliate, nor shall it be construed as giving any Participant
any rights to continued service on the Board.  The Company or any of its
Affiliates may at any time dismiss a Participant from employment or discontinue
any consulting relationship, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or any Award agreement. 
By accepting an Award under the Plan, a Participant shall thereby be deemed to
have waived any claim to continued exercise or vesting of an Award or to damages
or severance entitlement related to non-continuation of the Award beyond the
period provided under the Plan or any Award agreement, except to the extent of
any provision to the contrary in any written employment contract or other
agreement between the Company and its Affiliates and the Participant, whether
any such agreement is executed before, on or after the Date of Grant.

 

(f)                                   International Participants.  With respect
to Participants who reside or work outside of the United States of America and
who are not (and who are not expected to be) “covered employees” within the
meaning of Section 162(m) of the Code, the Committee may, in its sole
discretion, amend the terms of the Plan or Sub-Plans or outstanding Awards with
respect to such Participants in order to conform such terms with the
requirements of local law or to obtain more favorable tax or other treatment for
a Participant, the Company or its Affiliates.

 

24

--------------------------------------------------------------------------------


 

(g)                                  Designation and Change of Beneficiary. 
Each Participant may file with the Committee a written designation of one or
more persons as the beneficiary(ies) who shall be entitled to receive the
amounts payable with respect to an Award, if any, due under the Plan upon his or
her death.  A Participant may, from time to time, revoke or change his or her
beneficiary designation without the consent of any prior beneficiary by filing a
new designation with the Committee.  The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt.  If no beneficiary designation is
filed by a Participant, the beneficiary shall be deemed to be his or her spouse
or, if the Participant is unmarried at the time of death, his or her estate.

 

(h)                                 Termination.  Except as otherwise provided
in an Award agreement, unless determined otherwise by the Committee at any point
following such event: (i) neither a temporary absence from employment or service
due to illness, vacation or leave of absence (including, without limitation, a
call to active duty for military service through a Reserve or National Guard
unit) nor a transfer from employment or service with one Service Recipient to
employment or service with another Service Recipient (or vice-versa) shall be
considered a Termination; and (ii) if a Participant undergoes a Termination of
employment, but such Participant continues to provide services to the Company
and its Affiliates in a non-employee capacity, such change in status shall not
be considered a Termination for purposes of the Plan.  Further, unless otherwise
determined by the Committee, in the event that any Service Recipient ceases to
be an Affiliate of the Company (by reason of sale, divestiture, spin-off or
other similar transaction), unless a Participant’s employment or service is
transferred to another entity that would constitute a Service Recipient
immediately following such transaction, such Participant shall be deemed to have
suffered a Termination hereunder as of the date of the consummation of such
transaction.

 

(i)                                     No Rights as a Stockholder.  Except as
otherwise specifically provided in the Plan or any Award agreement, no person
shall be entitled to the privileges of ownership in respect of shares of Common
Stock which are subject to Awards hereunder until such shares have been issued
or delivered to such person.

 

(j)                                    Government and Other Regulations.

 

(i)                                     The obligation of the Company to settle
Awards in shares of Common Stock or other consideration shall be subject to all
applicable laws, rules, and regulations, and to such approvals by governmental
agencies as may be required.  Notwithstanding any terms or conditions of any
Award to the contrary, the Company shall be under no obligation to offer to sell
or to sell, and shall be prohibited from offering to sell or selling, any shares
of Common Stock pursuant to an Award unless such shares have been properly
registered for sale pursuant to the Securities Act with the Securities and
Exchange Commission or unless the Company has received an opinion of counsel (if
the Company has requested such an opinion), satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with.  The Company shall be under no obligation to
register for sale under the Securities Act

 

25

--------------------------------------------------------------------------------


 

any of the shares of Common Stock to be offered or sold under the Plan.  The
Committee shall have the authority to provide that all shares of Common Stock or
other securities of the Company or any Affiliate issued under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan, the applicable Award agreement, the Federal
securities laws, or the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or quoted and
any other applicable Federal, state, local or non-U.S. laws, rules, regulations
and other requirements, and, without limiting the generality of Section 9 of the
Plan, the Committee may cause a legend or legends to be put on certificates
representing shares of Common Stock or other securities of the Company or any
Affiliate issued under the Plan to make appropriate reference to such
restrictions or may cause such Common Stock or other securities of the Company
or any Affiliate issued under the Plan in book-entry form to be held subject to
the Company’s instructions or subject to appropriate stop transfer orders. 
Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add any additional terms or provisions to any Award
granted under the Plan that it in its sole discretion deems necessary or
advisable in order that such Award complies with the legal requirements of any
governmental entity to whose jurisdiction the Award is subject.

 

(ii)                                  The Committee may cancel an Award or any
portion thereof if it determines, in its sole discretion, that legal or
contractual restrictions and/or blockage and/or other market considerations
would make the Company’s acquisition of shares of Common Stock from the public
markets, the Company’s issuance of Common Stock to the Participant, the
Participant’s acquisition of Common Stock from the Company and/or the
Participant’s sale of Common Stock to the public markets, illegal, impracticable
or inadvisable.  If the Committee determines to cancel all or any portion of an
Award in accordance with the foregoing, the Company shall pay to the Participant
an amount equal to the excess of (A) the aggregate Fair Market Value of the
shares of Common Stock subject to such Award or portion thereof canceled
(determined as of the applicable exercise date, or the date that the shares
would have been vested or issued, as applicable), over (B) the aggregate
Exercise Price or Strike Price (in the case of an Option or SAR, respectively)
or any amount payable as a condition of issuance of shares of Common Stock (in
the case of any other Award).  Such amount shall be delivered to the Participant
as soon as practicable following the cancellation of such Award or portion
thereof.

 

(k)                                 No Section 83(b) Elections Without Consent
of Company.  No election under Section 83(b) of the Code or under a similar
provision of law may be made unless expressly permitted by the terms of the
applicable Award agreement or by action of the Committee in writing prior to the
making of such election.  If a Participant, in connection with the acquisition
of shares of Common Stock under the Plan or otherwise, is expressly permitted to
make such election and the Participant makes the election, the Participant shall
notify the Company of such election within 10 days of filing notice of the
election with the Internal Revenue Service or other governmental authority, in
addition to any filing and notification required pursuant to Section 83(b) of
the Code or other applicable provision.

 

26

--------------------------------------------------------------------------------


 

(l)                                     Payments to Persons Other Than
Participants.  If the Committee shall find that any person to whom any amount is
payable under the Plan is unable to care for his or her affairs because of
illness or accident, or is a minor, or has died, then any payment due to such
person or his or her estate (unless a prior claim therefor has been made by a
duly appointed legal representative) may, if the Committee so directs the
Company, be paid to his or her spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment.  Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.

 

(m)                             Nonexclusivity of the Plan.  Neither the
adoption of this Plan by the Board nor the submission of this Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including, without limitation, the granting of stock
options otherwise than under this Plan, and such arrangements may be either
applicable generally or only in specific cases.

 

(n)                                 No Trust or Fund Created.  Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company or any Affiliate, on
the one hand, and a Participant or other person or entity, on the other hand. 
No provision of the Plan or any Award shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes.  Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

 

(o)                                 Reliance on Reports.  Each member of the
Committee and each member of the Board shall be fully justified in acting or
failing to act, as the case may be, and shall not be liable for having so acted
or failed to act in good faith, in reliance upon any report made by the
independent public accountant of the Company and its Affiliates and/or any other
information furnished in connection with the Plan by any agent of the Company or
the Committee or the Board, other than himself.

 

(p)                                 Relationship to Other Benefits.  No payment
under the Plan shall be taken into account in determining any benefits under any
pension, retirement, profit sharing, group insurance or other benefit plan of
the Company except as otherwise specifically provided in such other plan or as
required by applicable law.

 

(q)                                 Governing Law.  The Plan shall be governed
by and construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and performed wholly within the State of Delaware,
without giving effect to the conflict of laws provisions thereof.

 

(r)                                    Severability.  If any provision of the
Plan or any Award or Award agreement is or becomes or is deemed to be invalid,
illegal, or unenforceable in any jurisdiction or as to any

 

27

--------------------------------------------------------------------------------


 

person or entity or Award, or would disqualify the Plan or any Award under any
law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be construed
or deemed stricken as to such jurisdiction, person or entity or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.

 

(s)                                   Obligations Binding on Successors.  The
obligations of the Company under the Plan shall be binding upon any successor
corporation or organization resulting from the merger, consolidation or other
reorganization of the Company, or upon any successor corporation or organization
succeeding to substantially all of the assets and business of the Company.

 

(t)                                    409A of the Code.

 

(i)                                     Notwithstanding any provision of the
Plan to the contrary, it is intended that the provisions of this Plan comply
with Section 409A of the Code, and all provisions of this Plan shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A of the Code.  Each Participant is
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on or in respect of such Participant in connection with this
Plan (including any taxes and penalties under Section 409A of the Code), and
neither the Company nor any Affiliate shall have any obligation to indemnify or
otherwise hold such Participant (or any beneficiary) harmless from any or all of
such taxes or penalties.  With respect to any Award that is considered “deferred
compensation” subject to Section 409A of the Code, references in the Plan to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A of the Code.  For
purposes of Section 409A of the Code, each of the payments that may be made in
respect of any Award granted under the Plan is designated as separate payments.

 

(ii)                                  Notwithstanding anything in the Plan to
the contrary, if a Participant is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, no payments in respect of any Awards that
are “deferred compensation” subject to Section 409A of the Code and which would
otherwise be payable upon the Participant’s “separation from service” (as
defined in Section 409A of the Code) shall be made to such Participant prior to
the date that is six months after the date of such Participant’s “separation
from service” or, if earlier, the Participant’s date of death.  Following any
applicable six month delay, all such delayed payments will be paid in a single
lump sum on the earliest date permitted under Section 409A of the Code that is
also a business day.

 

(iii)                               Unless otherwise provided by the Committee
in an Award agreement or otherwise, in the event that the timing of payments in
respect of any Award (that would otherwise be considered “deferred compensation”
subject to Section 409A of the Code) would be accelerated upon the occurrence of
(A) a Change in Control, no such acceleration shall be permitted unless the
event giving rise to the Change in Control satisfies the definition of a change
in the ownership or effective control of a corporation, or a change in the
ownership of a substantial portion of the assets of a corporation

 

28

--------------------------------------------------------------------------------


 

pursuant to Section 409A of the Code and any Treasury Regulations promulgated
thereunder or (B) a Disability, no such acceleration shall be permitted unless
the Disability also satisfies the definition of “Disability” pursuant to
Section 409A of the Code and any Treasury Regulations promulgated thereunder.

 

(u)                                 Clawback/Forfeiture.  Notwithstanding
anything to the contrary contained herein, an Award agreement may provide that
the Committee may in its sole discretion cancel such Award if the Participant
has engaged in or engages in any Detrimental Activity.  The Committee may also
provide in an Award agreement that if the Participant otherwise has engaged in
or engages in any Detrimental Activity, the Participant will forfeit any gain
realized on the vesting or exercise of such Award, and must repay the gain to
the Company.  The Committee may also provide in an Award agreement that if the
Participant receives any amount in excess of what the Participant should have
received under the terms of the Award for any reason (including, without
limitation, by reason of a financial restatement, mistake in calculations or
other administrative error), then the Participant shall be required to repay any
such excess amount to the Company.  Without limiting the foregoing, all Awards
shall be subject to reduction, cancellation, forfeiture or recoupment to the
extent necessary to comply with applicable law.

 

(v)                                 Expenses; Gender; Titles and Headings.  The
expenses of administering the Plan shall be borne by the Company and its
Affiliates.  Masculine pronouns and other words of masculine gender shall refer
to both men and women.  The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

 

29

--------------------------------------------------------------------------------